The judgment of the court was pronounced by
Eustis, C. J.
The plaintiff claims his freedom adversely to Charles White, from whose custody and control he seeks to be released. There was a judgment for the defendant in the district court, from which the plaintiff has appealed.
The plaintiff has no right to contest the title by which the defendant asserts dominion over him. The only issue that a slave can make who sues absolutely for his freedom is, on the fact of freedom, liber vel non. Berard v. Berard, 9 L. R. 158. Trudeau’s Executor v. Robinette, 4 M. R. 577. Ulzere v. Poeyfarré, 8 M. R. 158.
The only case which the evidence adduced can be considered as establishing is, that the plaintiff has a right to be emancipated and is a statu liber. He, at the time of instituting this suit, to wit, in September, 1848, is declared to be under twenty-one years of age. The defendant is alleged in the petition to hold his right over the plaintiff from a transfer or sale of his service for the term of five years from the 2d December, 1847, which expires long before the plaintiff can exercise his right of being emancipated, to wit, at his attaining the age of thirty. Code 185. Act of 8th March, 1807. Act of 31st January, 1827.
There is nothing before us which affects the right of the defendant to the service of the plaintiff for the term for which he has purchased him; nor is he the proper party with whom the plaintiff’s right to be emancipated must be litigated and determined.
The judgment of the district court is therefore affirmed, with costs.*

King, Justice, having resigned his seat on the Supreme Court bench, the court was composed of but three judges, until I. T. Preston took his seat as his successor.